Title: Circular to the Commandants of Regiments, 15 April 1799
From: Hamilton, Alexander
To: Commandants of Regiments


Circular
New York April 15. 1799
Sir

It is a question whether it will be most adviseable to distribute the Cloathing for your Regiment among the several subdistricts to be furnished to the recruits as they shall be raised or to deposit the whole either at the Regimental Rendezvous or at the place which you shall fix as the rendezvous of each district. As the right decision of this question may depend in part upon circumstances of a local nature it is left with you. If it will equally comport with the success of the recruiting service, the last mentioned course is to be preferred; because among other reasons it will avoid expence in transportation and hazard of loss by distribution. In this case, the moment the necessary money shall have been received you may proceed in the recruiting service without waiting for the arrival of the Cloathing.
I am with consideration Sir Yr. Obed servt.
